Breitel, J.
(dissenting). There is cumulative evidence in the record that the operation of the ready-mix concrete plant, despite control equipment supplied to meet State specifications, would produce offensive dust on discharging the primary ingredients, loading of trucks, and transit of the trucks through the community. This evidence appears as candid admissions *967made by petitioner's expert. Consequently, petitioner’s plant was subject to the zoning regulations requiring a special permit (art. V, § B, subd. 4). On such application the balancing of public convenience as required by article NVT1I of the Zoning Ordinance merited, if it did not indeed require, the balancing of the need for additional concrete plants in the community against the palpable, albeit controlled, effusions from such operations. A test of substantial evidence is not whether the court is moved by the quantum of evidence but whether it was unreasonable or capricious for the Town Board to be so moved. The Appellate Division exercised precisely such judicial restraint although it suggested that if it had the discretion, which it did not, it might have determined the application differently.
Accordingly, the order of the Appellate Division should be affirmed.
Chief Judge Fuld and Judges Van Voorhis, Scileppi, Bergan Keating concur in memorandum; Judge Burke concurs in result; Judge Breitel dissents and votes to affirm in an opinion.
Order reversed, without costs, and judgment granted annulling the determination of the Board of Appeals in a memorandum.